


Exhibit 10.400


SETTLEMENT AND INDEMNIFICATION AGREEMENT




This Settlement and Indemnification Agreement (this "Agreement"), is made and
entered into as of March 26, 2015, and is entered into by and between Adcare
Health Systems, Inc and its wholly owned subsidiaries and affiliates
(collectively, "Adcare") and Chris Brogdon ("Brogdon") and any affiliates or
entities in which Chris Brogdon has an ownership interest including but not
limited to the entities identified on the signature page hereof (such affiliates
or entities are hereinafter collectively referred to as the "Brogdon Entities").


RECITALS


A.Adcare previously operated and provided administration services for Brogdon
Entities pursuant to various management agreements (all such agreements or
arrangements are collectively referred to herein as, the "Management
Agreements");


B.Adcare, Boyd Gentry and Brogdon and certain Brogdon Entities are currently co-
defendants in the lawsuit encaptioned Troy Clanton, Rose Baron Rabon, and South
Star Services, Inc. v. Chris Brogdon, Connie Brogdon, Kenmetal, LLC, Senior NH,
LLC, Ban NH, LLC, Living Center, LLC, Oak Lake, LLC, Adcare Oklahoma Management,
LLC, Adcare Health Systems, Inc., Adcare Property Holdings, LLC, and Boyd Gentry
Case No. 13-CV-717, filed in the United States District Court for the Western
District of Oklahoma (the "Clanton Matter").


C.Adcare and certain Brogdon Entities are currently co-defendants a lawsuit
encaptioned Genesis Eldercare Rehabilitation, Inc. v. Living Center LLC, Senior
EN, LLC, Oak Lake LLC, Kenmental LLC and Adcare Oklahoma Management LLC, case
No. 2:14-4255 filed in the United States District Court for the Eastern District
of Pennsylvania (the "Genesis Matter").


D.Adcare and certain Brogdon Entities are currently co-defendants in the lawsuit
encaptioned: Aim Business Capital LLC v. Haskin Health Care, LLC, Angela L.
Gibson, Adcare Health Systems, Inc., Adcare Oklahoma Management LLC, Senior NH,
LLC d/b/a/ Enid Senior Care Kenmetal LLC d/b/a Kenwood Manor and Living Center,
LLC d/b/a the Living Center Case, No CJ-2013-260 filed in the District Court of
Garfield County, Oklahoma (the "Aim Matter").


E.Adcare and certain Brogdon Entities are currently being threatened by
McKesson, Inc. for unpaid accounts due for products furnished by McKesson to
Brogdon Entities facilities in Oklahoma that were managed by Adcare (the
"McKesson Matter").


F.There may be other claims against Adcare arising from the Management
Agreements which have not yet been asserted (the "Unasserted Claims"). The
Genesis Matter, the Aim Matter, the McKesson Matter and the Unasserted Claims
are collectively referred to herein as the "Adcare Indemnified Claims").


G.Brogdon has alleged that Adcare has violated the terms of the Management
Agreements by requiring certain Brogdon Entities to take over a line of credit
that has cost those entities in excess of $500,000; hiring unauthorized
contractors who were not paid by Adcare and

Clanton_Adcare - Settlement Indemnification Agreement 03 25 2015 (2).docx



--------------------------------------------------------------------------------




who are now suing or threatening to sue the Brogdon Entities for unpaid amounts
totaling hundreds of thousands of dollars; and mismanagement of the nursing
homes that has seriously impacted profitability. All of those actions by Adcare
have caused Brogdon or the Brogdon Entities to suffer considerable damages.
Although Adcare has denied the allegations, Brogdon has threatened to bring
claims against Adcare for such damages accordingly (the "Management Claims").


H.Adcare and Brogdon have reached an agreement pursuant to which Adcare will
contribute funds to settle the Clanton Matter in consideration for Brogdon and
Brogdon Entities' agreement to (i) release Adcare from the Management Claims,
and (ii) to indemnify and hold Adcare harmless from the Adcare Indemnified
Claims in accordance with the terms and conditions set forth herein.




AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto do hereby mutually agree as
follows:


1.SETTLEMENT OF CLANTON MATTER. Adcare agrees to contribute up to $600,000
toward the settlement of the Clanton Matter on behalf of all defendants to that
lawsuit on terms and conditions and in accordance with a payment schedule to be
negotiated between plaintiffs counsel, the insurance carriers for the respective
defendants and Adcare. If the matter can be settled for a contribution of less
than $600,000 from the defendants in the matter, Adcare shall only be required
to contribute that lesser amount.


2.RELEASE. In consideration for the payments described in Section 1 above,
Brogdon and the Brogdon Entities hereby irrevocably and unconditionally release,
and forever discharge Adcare and each of its current or former officers and
directors, successors, assigns, agents, employees, representatives, subsidiaries
and affiliates, and all persons acting by, through, under or in concert with any
of them (collectively, the "Adcare Released Parties"), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses, including attorneys' fees and expense of any
nature whatsoever, known or unknown, suspected or unsuspected arising from or
relating to the Management Claims or the Management Agreements.


3.INDEMNITY AND ADVANCEMENT. Brogdon and the Brogdon Entities jointly and
severally agree to indemnify, defend and hold harmless Adcare and each of its
directors, officers, successors, assigns, agents, employees, representatives,
subsidiaries and affiliates, from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, or
deficiencies, including interest, penalties, and attorney's fees which any of
the Adcare Indemnified Parties shall incur or suffer, arising out of, in
connection with or relating to any of the Adcare Indemnified Claims. The
indemnification obligation in this Section 3 shall include the requirement to
advance attorney's fees and other expenses incurred in settling or defending any
claims, actions, threatened actions, or finally adjudicated legal proceedings
with regard to the foregoing. Such advancement shall be made within thirty (30)
days of receipt of an invoice from Adcare's counsel. Notwithstanding the
foregoing, provided that Brogdon and

                            2

--------------------------------------------------------------------------------




the Brogdon Entities are not in default of this Agreement, Adcare agrees to use
counsel reasonably acceptable to Brogdon. In no event shall Brogdon or the
Brogdon Entities settle any claim in a way that admits fault, harms Adcare's
reputation or imposes any restraints or restrictions on Adcare's business
operations without Adcare's written consent.


4.CONTINGENCY. This Agreement is contingent upon all of the defendants in the
Clanton Matter reaching a settlement agreement with the plaintiffs in such
matter on or before April 15, 2015. If a definitive settlement agreement has not
been executed by the plaintiffs and all defendants by such date for any reason,
then either Adcare, Brogdon or the Brogdon Entities may terminate this Agreement
at any time by providing written notice to the other. In the event that there is
a termination of this Agreement pursuant to this paragraph 4, such termination
shall be retroactive to the date of execution of this Agreement and Brogdon and
the Brogdon Entities shall be entitled to recoup any funds spent indemnifying
Adcare from the date of execution to termination.


5.CONFIDENTIALITY. All parties shall keep the existence and the terms of this
Agreement strictly confidential except as may be required by law, the
enforcement thereof, or upon the advice of counsel, pursuant to Adcare's
reporting obligations arising under the Securities Exchange Act of 1934, as
amended.


6.MISCELLANEOUS


6.1.    This Agreement contains the final and entire settlement understanding of
the parties and supersedes all previous agreements or understandings of the
parties, whether written or verbal, and cannot be altered or amended except by a
writing duly executed by all parties hereto. Notwithstanding the foregoing, the
Parties agree that the Indemnification Agreements referenced in Section 10 of
the Agreement between Adcare, Brogdon and certain Brogdon Entities dated
February 28, 2014 shall remain in full force and effect.


6.2.    This Agreement is made and entered into in the State of Georgia and
shall be interpreted and enforced under and pursuant to the laws of the State of
Georgia. This Agreement shall not be construed against or in favor of any party
hereto on the basis of identity of the draftsman.


6.3. In the event that any party to this Agreement institutes a legal action
against any other party to this Agreement to enforce or interpret the terms
hereof, the prevailing party or parties shall be entitled, in addition to any
and all other relief granted, to recover attorney's fees reasonably incurred by
such prevailing party in instituting or defending and in maintaining or
otherwise pursuing said action or proceeding.


6.4. Each party acknowledges that it has signed this Agreement freely and
voluntarily after receiving advice from independent counsel. Each party
acknowledges that it has signed this Agreement without having relied upon or
been induced by any agreement, warranty, or representation of fact or opinion of
any person not expressly set forth herein. All representations, warranties and
agreements of either party contained in this Agreement shall survive its signing
and delivery.

                            3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first set forth above.


BROGDON:                            ADCARE HEALTH SYSTEMS, INC.
/s/ Christopher F. Brogdon
Christopher F. Brogdon, individually

            
By:
/s/ David A. Tenwick
 
David A. Tenwick, Chairman





BROGDON ENTITIES:


MEEKER PROPERTY HOLDINGS, LLC                BAN NH, LLC
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager

            
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager



McLOUD PROPERTY HOLDINGS, LLC                SENIOR NH, LLC
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager

            
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager



HARRAH PROPERTY HOLDINGS, LLC                OAK LAKE, LCC
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager

            
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager



GL NURSING, LLC                        KENMETAL, LLC
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager

            
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager



MCL NURSING, LLC                        LIVING CENTER, LLC
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager

            
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager



HARRAH WHITES MEADOWS NURSING, LLC            MEEKER NURSING, LLC
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager

            
/s/ Christopher F. Brogdon
Christopher F. Brogdon, Manager














                            4